Citation Nr: 1738369	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  10-30 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a respiratory disorder manifested by sinusitis and/or rhinitis.

4.  Entitlement to service connection for a respiratory disorder manifested by asthma.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1981 to February 1984.  She also has unconfirmed duty in the Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge at a March 2015 videoconference hearing.  A transcript of the hearing has been associated with the  record.  

These matters were remanded in July 2015 for additional development.  A supplemental statement of the case was most recently issued in October 2016.  The case was returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  A lumbar spine disorder was not manifested during service or within one year of separation.  A lumbar spine disorder is not attributable to service.

2.  A cervical spine disorder was not manifested during service or within one year of separation.  A cervical spine disorder is not attributable to service.

3.  A respiratory disorder manifested by sinusitis and/or rhinitis was not manifested during service and is not attributable to service.

4.  A respiratory disorder manifested by asthma was not manifested during service and is not attributable to service.

5.   Hypertension was not manifested during service or within one year of separation.  Hypertension is not attributable to service.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  A cervical spine disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  A respiratory disorder manifested by sinusitis and/or rhinitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  A respiratory disorder manifested by asthma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence needed to substantiate the claims for service connection.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was afforded VA examinations responsive to the claims for service connection.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  
 
The Board also observes that the VLJ, at the Veteran's March 2015 hearing, explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the acting VLJ supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under C.F.R. § 3.304(b), the Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Only such conditions as are record in examination reports are to be considered as noted. 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238 (1994); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

The Veteran contends that she has current lumbar spine and cervical spine disorders that developed as a result of her carrying heavy equipment in service.  Likewise, the Veteran contends that her pre-existing scoliosis was aggravated during military service, as a result of carrying heavy equipment.  The Veteran contends that she has currently diagnosed sinusitis, asthma, and hypertension related to her active service.  

Service treatment records show that the Veteran was treated for low back pain associated with her pregnancy in 1982.  Service treatment records show that the Veteran was hospitalized for observation in September 1982, while pregnant, due to severe preeclampsia.  She had a blood pressure of 150/100 at that time.  One day after her admission, she was taken for an emergency cesarean section.  The hospital note indicates that postoperatively, she did well except that her blood pressure continued to oscillate.  During her postoperative period, it was necessary to start her on two medications, which helped to control her blood pressure.  She was discharged eight days later with a diagnosis of severe preeclampsia.  She was prescribed Hydrochlorothiazide, one of the blood pressure medications she was given while hospitalized, and it was noted that it was possible that her medications would be discontinued at her two-week followup. 

Service treatment records also show complaints of cold symptoms, such as cough with productive sputum, sore throat, runny nose, stuffy nose, and ear aches, and diagnoses of upper respiratory infections, strep throat and colds in November 1983.  

Additionally, service treatment records reflect that at the time of her entrance examination, the Veteran was noted to have scoliosis at 10 degrees.  There was no indication that her scoliosis had increased in severity at the time of her discharge in January 1984.  At her separation examination, the Veteran reported a history of bronchitis, sinusitis, and asthma in November - December 1983, as well as high blood pressure and back pain secondary to pregnancy in September 1982.  Physical examination reflected normal nose, sinuses, spine, musculoskeletal system, neck, vascular system, lungs, and chest; blood pressure was 112/70.

The Veteran reported in her May 1988 Report of Medical History completed during a reenlistment examination that she had ear, nose and throat trouble due to colds.  The Veteran also reported that she had asthma, associated with shortness of breath and a chronic cough due to bronchitis and asthma, and high blood pressure due to severe preeclampsia and stress in September 1982.  At the May 1988 military examination, scoliosis was noted on the report; at that time, the Veteran reported a history of recurrent back pain.  

A January 2007 private treatment record reflects that the Veteran reported onset of neck and mid-back pain following a September 2004 motor vehicle accident.  An October 2004 MRI showed S-shaped scoliosis and mild disc herniation at C5-6 and discogenic problems at T2 and T7-8.  The records also show that a fall in March 2006 and another motor vehicle accident in August 2006 resulted in an exacerbation of her symptoms; a May 2006 MRI showed broad based disc herniation at C4-5 and a disc bulge at T2-3 with compression of the spinal cord.  In addition, the private treatment records show that the Veteran was noted to have 40 degree levoscoliosis of the upper thoracic spine in February 2007.  A December 2008 record reflects a history of fall in November 2008 and diagnoses of cervical spine disc disease, S shaped thoracic scoliosis with mechanical back pain, disc bulge at T2-3.  These records also reflect diagnoses of asthma and hypertension by history.  

A November 2008 VA examination report reflects a report of a history of hypertension.  An April 2015 VA x-ray of the sinuses was negative for sinusitis; all sinus passages were clear.

The Veteran was afforded VA examinations in November 2013.  The VA thoracolumbar spine examiner noted that the Veteran was diagnosed with a back strain in 1982.  The examination report indicates that no X-rays of the lumbar spine were taken.  The VA examiner opined that the Veteran's current back complaints are unrelated to her in-service low back pain.  According to the VA examiner, her back pain was associated with pregnancy and resolved after birth, and the separation examination was silent for any chronic back condition.  The VA examiner concluded instead that the Veteran's current back disorder is more likely than not related to a post-service injury, deconditioning, and normal age progression.

The November 2013 VA cervical spine examiner diagnosed degenerative joint disease and scoliosis and opined that it is less likely than not that the Veteran's pre-service scoliosis (cervical-thoracic spine) was permanently aggravated beyond normal progression during her military service.  The VA examiner pointed out that scoliosis was noted on entrance examination in September 1981; the Veteran had no treatment while in service; the Veteran had no restrictions with her duties while on active duty because of the scoliosis; and the separation examination was silent for any chronic neck condition.  The VA examiner concluded that the Veteran's current degenerative joint disease of the cervical spine is not related to service; the cervical spine degenerative joint disease more likely than not related to a post-service injury, deconditioning, and normal age progression.

The November 2013 VA sinusitis/rhinitis examiner noted that the Veteran had initially been diagnosed with allergic rhinitis in 2009, and that she had a current diagnosis of rhinitis.  The examiner opined that it is not at least as likely as not that the Veteran suffers from any current residuals or disability from her in-service sinusitis, as her service treatment records are silent for any treatment in service and her separation examination was normal.  

The Veteran was also afforded a VA respiratory examination in November 2013.  The examiner noted the Veteran's reports of asthma since military service and indicated that she had a current diagnosis of asthma.  The examiner opined that as the service treatment records were negative for any diagnosis or treatment for asthma and her separation examination did not note a diagnosis of asthma, it is less likely than not that she suffers from any current residuals or disability from her in-service asthma.  

The November 2013 VA hypertension examiner confirmed the Veteran's diagnosis of hypertension, and opined that the Veteran's current hypertension is unrelated to her in-service hypertension, as the hypertension was related to her pregnancy and resolved after the delivery of her baby; her separation examination was normal.

The Board notes that the Veteran reported during her March 2015 Video Conference hearing that because she was pregnant at the time of her discharge, she was not given a very thorough examination and was not able to have X-rays of her spine taken.  She also testified that she had upper and lower back pain, which did not alleviate after she gave birth, and that she continued to have lower and upper back pain since her military service.  The Veteran also reported that she received treatment for asthma around 1984 from a private doctor, but because the doctor is now deceased, she is unable to obtain the records of that treatment.  She also reported that she experienced preeclampsia again while pregnant with her second child, whom she was pregnant with in February 1984 when she was discharged due to her pregnancy (Chapter 8), and gave birth to in March 1984.  She also testified that she continued to have high blood pressure after both births, and after her pregnancy-related preeclampsia resolved.  She reported that she received treatment in 1984 for high blood pressure from the private doctor who delivered her second child, but because the doctor is now deceased, she is unable to obtain the records of that treatment.  

The Veteran was afforded additional VA examinations in August 2016.  According to the August 2016 thoracolumbar VA examination report, the Veteran was diagnosed with degenerative joint disease of the lumbar spine.  The VA examiner, following an examination and review of the claims file, opined that the Veteran's degenerative joint disease of the lumbar spine is not related to the Veteran's complaints of back pain during service.  The VA examiner noted that the Veteran associated her back pain with her pregnancy and that the Veteran's degenerative joint disease of the lumbar spine was more likely due to the normal progression of aging and the Veteran's weight.  

The August 2016 VA cervical spine examiner, following an examination and review of the Veterans' file, found that the Veteran had scoliosis of the  thoracic spine.  The VA examiner opined that it was unlikely that the Veteran's scoliosis of the thoracic spine was related to her active duty.  The VA examiner noted that the Veteran's scoliosis of the thoracic spine preexisted her active duty, and that the Veteran's service treatment records did not show any evidence of a thoracic spine injury or complaints related to her thoracic spine.  The VA examiner acknowledged that the Veteran's degree of scoliosis had increased, but pointed out that there was nothing in the record to suggest that the Veteran's scoliosis was worsened due to service; the VA examiner found that the increasing degrees of scoliosis over the years was likely due to normal aging progression of and the Veteran's overweight status.  The VA examiner also opined that the Veteran's degenerative joint disease of the cervical spine was not due to or incurred in service; the VA examiner noted that the Veteran's service treatment records did not reflect any complaints of or treatment for her neck.  

The August 2016 VA sinusitis/rhinitis examiner, following an examination and review of the Veteran's file, found that the Veteran had been diagnosed with allergic rhinitis in 2009.  The VA examiner opined that it was unlikely that the Veteran's allergic rhinitis was related to her active duty.  The VA examiner noted that the Veteran's upper respiratory infections in service were acute and resolved, and that service treatment records did not show treatment for sinusitis or allergic rhinitis.  

The Veteran was also afforded another VA hypertension examination in August 2016.  According to the report, the Veteran was diagnosed with hypertension in January 2009.  The VA examiner noted that the record reflects a history of hypertension due to severe preeclampsia in pregnancy.  The VA examiner opined that the Veteran's hypertension is not likely due to the Veteran's service, including her pregnancy-induced hypertension.  The VA examiner noted that subsequent military examinations note that the Veteran's hypertension was resolved following the pregnancy; the Board notes that the January 1984 and May 1988 military examinations reflect normal blood pressure, as did an April 1990 treatment report.   

The Veteran was afforded two VA examinations in connection with her claim for asthma in September 2016.  According to the first report, the Veteran was diagnosed with asthma in January 2009.  The VA examiner noted that service treatment records were silent for a diagnosis of or treatment for asthma during service; the Veteran's separation examination was also silent for any diagnosed respiratory disorder.  That VA examiner opined that the Veteran's current asthma was at least as likely as not that a continuation of the chronic cough and frequent bronchitis that she reported.  The second VA examiner found that the Veteran's asthma was not due to the Veteran's service.  The VA examiner noted that the Veteran did not receive treatment for asthma during service; the VA examiner noted that the only account of asthma in the Veteran's treatment records was her own report of a diagnosis.  The VA examiner also noted that the Veteran reported that she was told by a former private physician in the early 1980s that she had asthma, although her service treatment records did not show a diagnosis of or treatment for asthma during her service, and post-service treatment records do not show treatment for asthma until 2009.   

Lumbar and Cervical Spines, Sinusitis/Rhinitis, Asthma, and Hypertension

Based on the evidence of record, the Veteran's claims of service connection for a lumbar spine disorder, a cervical spine disorder, sinusitis/rhinitis, asthma, and hypertension are denied.

The weight of the evidence reflects that the Veteran's current lumbar spine disorder, cervical spine disorder, allergic rhinitis, asthma, and hypertension are not related to her period of active duty.  As noted above, service treatment records do not reflect that the Veteran manifested, was treated for, or was diagnosed with degenerative joint disease of the thoracic or cervical spine, or allergic rhinitis during service.  Service treatment records also reflect that the Veteran's pregnancy-related hypertension resolved following the pregnancy and there was no manifestation of asthma during service.  

Moreover, none of the Veteran's post-service treatment records reflect complaints, treatment, or diagnoses of a lumbar spine disorder or a cervical spine disorder prior to the motor vehicle accident in 2004; allergic rhinitis was noted as having onset in 2009, and hypertension and asthma were first reported by history in 2008.  Regardless, no degenerative joint disease of either the cervical or lumbar spine "noted" or identified during service or within one year of separation.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the claimed degenerative joint disease of the cervical and/or lumbar spine during service or within one year of separation.  38 C.F.R. § 3.303(b).  Similarly, although hypertension was demonstrated in service, it was related to severe preeclampsia associated with her 1982 pregnancy; her blood pressure was normal at her January 1984 separation examination, while the Veteran was again pregnant.

In this regard, the Board notes the Veteran's assertions that she injured her back and neck while carrying heavy equipment during service, and that her asthma, allergic rhinitis, and hypertension are related to upper respiratory infections and pregnancy during service.  However, the Veteran's service treatment records do not indicate that she had a back or neck injury, or signs or symptoms of allergic rhinitis or asthma during service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

More importantly, numerous medical and other relevant records on file show the Veteran had multiple intercurrent injuries to her lumbar and cervical spine since service.  The Veteran's private treatment records are replete with additional injuries due to multiple motor vehicle accidents and falls.  To the extent she alleges  continuity of symptomatology since service (e.g., persistent low back pain, etc.), this has been directly the result of those events since service.  See 38 C.F.R. § 3.303 (b) (subsequent, isolated manifestations of a chronic disorder are not service connected where they are clearly attributable to intercurrent causes).  Similarly, the Board points out that the Veteran has not demonstrated continuous treatment for hypertension since her 1982 pregnancy and 2008, which is the first post-service confirmation; her January 1984 separation examination report did not reflect a finding of hypertension.  Continuity of symptomatology during service, let alone after service, has not been demonstrated, and service connection for hypertension is not warranted.  

The Veteran is competent to report injuries, symptoms, and diagnoses identified by a medical professional related to her lumbar spine, cervical spine, sinuses, asthma, and hypertension; she is also competent to report when her symptoms were first identified.  However, none of the post-service treatment records reflect complaints, treatment, or diagnoses of degenerative joint disease of the lumbar and cervical spines, allergic rhinitis, asthma, or hypertension prior to 2004.  In this regard, the January 1984 and May 1988 military examination reports do not show any related complaints and examinations were normal; the notation of a diagnosis of asthma was by history.  The Board acknowledges the Veteran's contentions of a relationship between her degenerative joint disease of the lumbar and cervical spines, allergic rhinitis, asthma, or hypertension, but nothing in the Veteran's treatment records reflects a relationship between her service and her current degenerative joint disease of the lumbar and cervical spines, allergic rhinitis, asthma, and hypertension.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran has degenerative joint disease of the lumbar and cervical spines, allergic rhinitis, asthma, or hypertension is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report an injury or event, and complaints of pain or shortness of breath, the question is the diagnosis and cause of those symptoms; a diagnosis is not an observable fact.  It requires clinical testing to assess and diagnose an underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the causes.  Therefore, the Board finds that the Veteran's statements as to the nature and etiology of her degenerative joint disease of the lumbar and cervical spines, allergic rhinitis, asthma, and hypertension are not competent evidence.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).   

The Board finds that the probative value of the Veteran's general lay assertions are outweighed by the clinical evidence of record.  The November 2013, August 2016, and September 2016 VA examination reports clearly concluded that the Veteran's  degenerative joint disease of the lumbar and cervical spines, allergic rhinitis, asthma, and hypertension are not related to the Veteran's service.  The VA examiners, in determining that the Veteran's  degenerative joint disease of the lumbar and cervical spines, allergic rhinitis, asthma, and hypertension are not related to service, are entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  The Board notes that the opinion of the VA examiners are also consistent with the medical evidence of record, which does not demonstrate that the Veteran's  degenerative joint disease of the lumbar and cervical spines, allergic rhinitis, asthma, and hypertension had onset during service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection of a lumbar spine disorder, a cervical spine disorder, allergic rhinitis, asthma, and hypertension.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Scoliosis

Regarding the Veteran's scoliosis, the Board finds that, because the Veteran's scoliosis was, in fact, noted on entrance and the presumption of soundness does not attach.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  In this case, there is clear and unmistakable evidence that the Veteran's scoliosis of the thoracic spine was not aggravated by service.  The Board finds that there is no competent evidence that the Veteran's scoliosis of the thoracic spine worsened beyond the natural progression during her period of active service.  In this regard, the Board points out that the Veteran did not seek treatment related to her scoliosis during service, and did not allege a history of injury or an increase in severity during service.  Moreover, the November 2013 and August 2016 VA examination reports indicate that there was no evidence of aggravation by service.  In particular, the August 2016 VA examiner pointed out that it was unlikely that the Veteran's scoliosis of the thoracic spine permanently worsened beyond that of natural progression during service.



ORDER

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a respiratory disorder manifested by sinusitis and/or rhinitis is denied.

Entitlement to service connection for a respiratory disorder manifested by asthma is denied.

Entitlement to service connection for hypertension is denied.








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


